NO. 12-22-00247-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS

IN RE:                                                    §

TEVARES TIMMONS,                                          §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Tevares Timmons, acting pro se, filed this original proceeding to challenge Respondent’s
failure to comply with a mandate from the Texas Court of Criminal Appeals. 1
         On September 22, 2021, the Texas Court of Criminal Appeals granted habeas relief in
trial court cause number 114-80390-99 and ordered that Relator’s aggravated robbery conviction
is vacated. Ex parte Timmons, No. WR-92,604-02, 2021 WL 4301844, at *1 (Tex. Crim. App.
Sept. 22, 2021) (per curiam) (op., not designated for publication). The Court of Criminal
Appeals further ordered, “The trial court shall issue any necessary orders within ten days from
the date of this Court’s mandate.” Id. (emphasis added). The mandate issued on October 19,
2021. Relator asks that we issue an order to Respondent so the Court of Criminal Appeals’
mandate can be fulfilled.            But because the Court of Criminal Appeals vacated Relator’s
conviction, nothing remains for Respondent to do. 2 Accordingly, we deny Relator’s petition for
writ of mandamus.
Opinion delivered September 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)

        1
          Respondent is the Honorable Austin R. Jackson, Judge of the 114th District Court in Smith County,
Texas. The State of Texas is the Real Party in Interest.
         2
          We also note that the Texas Department of Criminal Justice’s inmate database lists three of Relator’s
convictions but does not list the vacated aggravated robbery conviction.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        SEPTEMBER 30, 2022

                                        NO. 12-22-00247-CR



                                      TEVARES TIMMONS,
                                           Relator
                                             V.

                                  HON. AUSTIN R. JACKSON,
                                         Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Tevares Timmons; who is the relator in appellate cause number 12-22-00247-CR and the
defendant in trial court cause number 114-80384-99, formerly pending on the docket of the
114th Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having
been filed herein on Seotember 9, 2022, and the same having been duly considered, because it is
the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.